                                                                                                INVOICE
                                                                                                   Invoice # 1530
                                                                                                 Date: 02/23/2021
                                                                                                Due Upon Receipt
Sparkman, Shepard & Morris, P.C.
P.O. BOX 19045
Huntsville, AL 35804


Tazewell T. Shepard, TRUSTEE
P. O. Box 19045
Huntsville, AL 35801

00269-Shepard, TRUSTEE-Estate of Jammie Daniell Parker Case No.
13-83494

Estate of Jammie Daniell Parker Case No. 13-83494

  Type         Date                                Notes                             Quantity   Rate     Total

 Expense    08/13/2018   Reimbursable expenses: Copies - 24 pages - Motion to            1.00    $6.00    $6.00
                         Reopen Case

 Expense    08/13/2018   Reimbursable expenses: Postage - 24 x .47 - Motion to           1.00   $11.28   $11.28
                         Reopen Case

 Service    08/13/2018   Paralegal: Set up files, import assets in TCMS, and             1.20   $20.00   $24.00
                         audit assets.

 Service    08/30/2018   Paralegal: Prepared & filed case status change letter,          0.80   $20.00   $16.00
                         changed to asset in TCMS, entered assets into TCMS,
                         & opened file; Emailed T. Huiras at Flint Law Firm
                         explaining information/documents we need to file the
                         various motions

 Service    11/09/2018   Paralegal: Emailed T. Huiras for status of 1 attorney bio       0.20   $20.00    $4.00
                         & completed litigation information form

 Service    11/09/2018   Paralegal: Reviewed email from T. Huiras re remaining           0.10   $20.00    $2.00
                         attorney bio

 Service    11/14/2018   Paralegal: Emailed T. Huiras for status of litigation           0.10   $20.00    $2.00
                         information form

 Service    01/04/2019   Paralegal: Reviewed email from T. Huiras re AMS                 0.50   $20.00   $10.00
                         potentially declaring bankruptcy; Prepared 3
                         Applications to Employ SC; Emailed T. Huiras
                         requesting date fee agreement was signed

 Service    01/18/2019   Paralegal: Reviewed January 4, 2019 email from T.               0.10   $20.00    $2.00
                         Huiras with date of fee contract




                                                     Page 1 of 5
Case 13-83494-CRJ7             Doc 74-2 Filed 05/10/21 Entered 05/10/21 13:10:29                          Desc
                               Exhibit Trustee Expenses Page 1 of 5
                                                                                 Invoice # 1530 - 02/23/2021




Service   02/20/2019   Paralegal: Revised draft Applications to Employ SC &      0.30    $20.00      $6.00
                       emailed to T. Huiras for review

Service   02/21/2019   Paralegal: Emailed T. Huiras with information /           0.30    $20.00      $6.00
                       documents we need for settlement motion & motions to
                       pay

Service   02/25/2019   Paralegal: Reviewed & responded to email from A.          0.20    $20.00      $4.00
                       Feldman re American Bentley Corporation lien & AMS
                       settlement format

Service   02/27/2019   Paralegal: Filed 3 Applications to Employ Special         0.60    $20.00     $12.00
                       Counsel; Emailed T. Huiras with copies of filed
                       Applications

Expense   02/27/2019   Reimbursable expenses: Copies - 48 pages -                1.00    $12.00     $12.00
                       Applications to Employ Special Counsel

Expense   02/27/2019   Reimbursable expenses: Copies - 8 x .65 - Applications    1.00     $5.20      $5.20
                       to Employ Special Counsel

Service   03/12/2019   Paralegal: Prepared Motion for Approval of                1.00    $20.00     $20.00
                       Compromise & Settlement; Emailed T. Huiras re
                       revising settlement statement to reflect correct
                       attorneys fee percentage; Prepared Motion to Expedite
                       Hearing

Service   04/02/2019   Paralegal: Prepared 3 proposed Orders approving           0.40    $20.00      $8.00
                       Applications to Employ SC & submitted to court for
                       entry

Service   04/03/2019   Paralegal: Emailed copy of entered orders approving       0.10    $20.00      $2.00
                       the Applications to Employ SC to T. Huiras

Service   04/24/2019   Paralegal: Emailed T. Huiras with KM edits/comments       0.10    $20.00      $2.00
                       to settlement motion which had defense counsel edits

Service   04/29/2019   Paralegal: Reviewed email from T. Huiras re forwarding    0.10    $20.00      $2.00
                       K. Morris edits to settlement motion to counsel for
                       review

Service   05/16/2019   Paralegal: Reviewed email from T. Huiras with defense     0.20    $20.00      $4.00
                       counsel re-edits of Motion to Approve Compromise and
                       Settlement

Service   07/17/2019   Paralegal: Prepared draft proposed Order approving        0.40    $20.00      $8.00
                       the settlement motion; Emailed T. Huiras with KM
                       revisions to defense counsel second edits, draft
                       proposed order, and American Bentley lien documents

Service   07/18/2019   Paralegal: Reviewed email from T. Huiras re American      0.20    $20.00      $4.00
                       Bentley lien; Email to T. Huiras on what needs to be
                       shown on final settlement statement

Service   07/30/2019   Paralegal: Finalized & filed Motion to Approve            0.90    $20.00     $18.00
                       Compromise and Settlement

Expense   07/30/2019   Reimbursable expenses: Copies - 60 pages - Motion to     60.00     $0.25     $15.00




                                                 Page 2 of 5
Case 13-83494-CRJ7           Doc 74-2 Filed 05/10/21 Entered 05/10/21 13:10:29                      Desc
                             Exhibit Trustee Expenses Page 2 of 5
                                                                                 Invoice # 1530 - 02/23/2021




                       Approve Compromise and Settlement

Expense   07/30/2019   Reimbursable expenses: Postage - 30 x .50 - Motion to    30.00     $0.50     $15.00
                       Approve Compromise and Settlement

Service   08/19/2019   Paralegal: Prepared & filed Notice of Withdrawal of       0.40    $20.00      $8.00
                       Motion for Approval of Compromise and Settlement;
                       Emailed T. Huiras with copy of filed Notice of
                       Withdrawal and forwarding a final distribution sheet
                       once SC fees are final

Expense   08/19/2019   Reimbursable expenses: Copies - 30 pages - Notice of     30.00     $0.25      $7.50
                       Withdrawal of Motion for Approval of Compromise and
                       Settlement

Expense   08/19/2019   Reimbursable expenses: Postage - 30 x .50 - Notice of    30.00     $0.50     $15.00
                       Withdrawal of Motion for Approval of Compromise and
                       Settlement

Service   10/24/2019   Paralegal: Reviewed revised disbursement sheet dated      0.50    $20.00     $10.00
                       September 26, 2019 sent by T. Huiras; Emailed T.
                       Huiras with changes that need to be made to the
                       disbursement sheet and itemized expense sheet for
                       Flint Law.

Service   12/12/2019   Paralegal: Reviewed 11-8-19 email from T. Huiras with     1.00    $20.00     $20.00
                       revised settlement statement & expenses; Revised
                       Motion to Approve Compromise and Settlement &
                       prepared 3 Motions to Pay SC fees based upon
                       updated settlement statement; Emailed T. Huiras re
                       settlement statement still being incorrect & sending
                       draft motions to pay to complete

Service   03/09/2020   Paralegal: Revised & filed Motion to Approve              0.80    $20.00     $16.00
                       Compromise & Settlement; Emailed A. Feldman with
                       filed motion and information about Motions to Pay SC
                       Fees

Expense   03/09/2020   Reimbursable expenses: Copies - 90 pages - Motion to     90.00     $0.25     $22.50
                       Approve Compromise & Settlement

Expense   03/09/2020   Reimbursable expenses: Postage - 30 x .50 - Motion to    30.00     $0.50     $15.00
                       Approve Compromise & Settlement

Service   03/10/2020   Paralegal: Emailed T. Huiras copy of Notice of Hearing    0.10    $20.00      $2.00
                       re Motion to Approve Compromise & Settlement

Service   03/20/2020   Paralegal: Reviewed SC edits to Motions to Pay SC         0.70    $20.00     $14.00
                       Fees; Reviewed revised settlement statement;
                       Prepared Amended Motion to Approve Compromise &
                       Settlement

Service   03/23/2020   Paralegal: Prepared Amended Motion for Approval of        1.80    $20.00     $36.00
                       Compromise & Settlement; Reviewed & revised
                       Motions to Pay SC Fees provided by SC; Filed Motion
                       to Approve Compromise & Settlement & 3 Motions to
                       Pay SC Fees




                                                 Page 3 of 5
Case 13-83494-CRJ7           Doc 74-2 Filed 05/10/21 Entered 05/10/21 13:10:29                      Desc
                             Exhibit Trustee Expenses Page 3 of 5
                                                                                    Invoice # 1530 - 02/23/2021




Expense   03/23/2020   Reimbursable expenses: Copies - 186 pages - Motion         186.00     $0.25     $46.50
                       to Approve Compromise & Settlement & Motions to Pay
                       SC Fees

Expense   03/23/2020   Reimbursable expenses: Postage - 31 x .50 - Motion to       31.00     $0.50     $15.50
                       Approve Compromise & Settlement & Motions to Pay
                       SC Fees

Service   03/25/2020   Paralegal: Prepared & filed Motion to Continue Hearing       0.60    $20.00     $12.00
                       re Amended Motion for Compromise & Settlement

Expense   03/25/2020   Reimbursable expenses: Copies - 26 pages - Motion to        26.00     $0.25      $6.50
                       Continue Hearing

Expense   03/25/2020   Reimbursable expenses: Postage - 26 x .50 - Motion to       26.00     $0.50     $13.00
                       Continue Hearing

Service   04/22/2020   Paralegal: Prepared proposed orders approving Motion         0.40    $20.00      $8.00
                       for Compromise & Settlement & 3 Motions to Pay SC
                       Fees & submitted to Court for entry

Service   05/08/2020   Paralegal: Revised Release Addendum; Prepared letter         0.40    $20.00      $8.00
                       to A. Feldman sending original, signed Release &
                       Addendum; Emailed T. Huiras with copy of signed
                       Release & Addendum

Service   06/04/2020   Paralegal: Emailed T. Huiras for update on release of        0.20    $20.00      $4.00
                       settlement funds; Reviewed email from T. Huiras with
                       update on settlement funds

Service   08/04/2020   Paralegal: Reviewed email from T. Huiras re status of        0.20    $20.00      $4.00
                       settlement funds; Emailed T. Huiras a copy of the
                       signed W-9 per her request

Service   08/11/2020   Paralegal: Reviewed email from T. Huiras with final          0.20    $20.00      $4.00
                       disbursement sheet she received from their accounting
                       department

Service   08/13/2020   Paralegal: Prepared & filed status report                    0.30    $20.00      $6.00

Service   08/18/2020   Paralegal: Deposited check from Flint Law Firm in the        0.40    $20.00      $8.00
                       amount of $44,366.12; Prepared & filed Report of Initial
                       Deposit

Service   12/01/2020   Paralegal: Prepared and filed an updated status report       0.40    $20.00      $8.00
                       with the court.

Service   02/22/2021   Paralegal: Review and verify claims filed in case;           2.50    $20.00     $50.00
                       prepare TFR and NFR and close trustee bank
                       accounts.

Service   02/28/2021   Paralegal: FUTURE WORK: File and serve TFR/NFR;              2.00    $20.00     $40.00
                       Prepare and file TDR; close case/files; close in
                       database; close and box files.

Expense   02/28/2021   Misc. Trustee Expenses: FUTURE WORK: Copies for            256.00     $0.25     $64.00
                       mailout of NFR and TDR.




                                                  Page 4 of 5
Case 13-83494-CRJ7           Doc 74-2 Filed 05/10/21 Entered 05/10/21 13:10:29                         Desc
                             Exhibit Trustee Expenses Page 4 of 5
                                                                               Invoice # 1530 - 02/23/2021




 Expense   02/28/2021   Misc. Trustee Expenses: FUTURE WORK: Postage for      64.00       $0.50    $32.00
                        Mailout of NFR and TDR.

 Expense   02/28/2021   Misc. Trustee Expenses: FUTURE DISBURSEMENTS           2.00       $3.00     $6.00
                        (Calculated at number of claims x $3.00)

 Expense   02/28/2021   Misc. Trustee Expenses: Pro rata share of Trustee's    1.00    $50.00      $50.00
                        bond premium.


                                                                                  Total           $771.98




Please make all amounts payable to: Sparkman, Shepard & Morris, P.C.




                                                  Page 5 of 5
Case 13-83494-CRJ7            Doc 74-2 Filed 05/10/21 Entered 05/10/21 13:10:29                    Desc
                              Exhibit Trustee Expenses Page 5 of 5
